Citation Nr: 0524086	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  01-00 773	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to June 11, 1999, for 
the grant of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to June 1973.

In March 2000, the RO granted the veteran a TDIU and assigned 
an effective date of June 11, 1999.  The veteran appealed 
this decision to the Board of Veterans' Appeals (Board), 
requesting an effective date prior to June 11, 1999, for the 
grant of a TDIU.  The veteran, his spouse, and a friend 
presented testimony before the undersigned Veterans Law Judge 
at the RO in June 2001.  In December 2001, the Board denied 
the veteran's claim.  Thereafter, he appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2003, the Court vacated the Board's December 2001 
decision and remanded the matter for readjudication.  In 
September 2003, the Board remanded the case to the RO for 
further evidentiary development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A claim for a TDIU was first received at the RO on June 
11, 1999.

3.  A March 2000 RO decision granted the veteran a TDIU, 
effective from June 11, 1999.

4.  There is no evidence in the record that shows that it was 
factually ascertainable that the veteran's service-connected 
disabilities precluded employment within one year of the date 
of claim.

 




CONCLUSION OF LAW

The criteria for an effective date prior to June 11, 1999, 
for the grant of a TDIU are not met.  38 U.S.C.A. §§ 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 3.400, 20.1103 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was examined for VA compensation purposes on 
multiple occasions in 1973.  He was diagnosed as having an 
organic brain syndrome due to trauma and it was consistently 
noted he was competent.

By an August 1973 RO decision, service connection was granted 
for -  1)  an organic brain syndrome (rated 30 percent 
disabling); 2) residuals of herniated discs at C5-6 (rated 0 
percent disabling); and residuals of a compression fracture 
at T-12 (rated 0 percent disabling).  The veteran's combined 
disability rating was 30 percent effective from June 2, 1973.  
He was advised of the RO's determination and his appellate 
rights in an August 20, 1973, letter that was sent to the 
address listed on his application for benefits.  He did not 
respond.

By a December 1973 RO decision, the veteran's rating for 
residuals of herniated discs at C5-6 was increased from 0 to 
10 percent.  His combined disability rating was 40 percent 
effective from June 2, 1973.  The veteran was advised of this 
determination and his appellate rights in an undated letter 
that was processed December 21, 1973.  This letter was sent 
to the address listed on his application for benefits.  He 
did not respond.

By a November 1987 RO decision, service connection for 
residuals of a left knee injury was granted and a 0 percent 
rating was assigned.  His combined disability rating remained 
at 40 percent.  The veteran and his accredited representative 
(Disabled American Veterans) were advised of this decision in 
a December 8, 1987, VA letter that was sent to the address 
listed on the veteran's application for benefits.  A December 
17, 1987, VA letter to the veteran that was sent to the 
address listed on his application for benefits advised him of 
the amount of his compensation payments and of his appellate 
rights.  He did not respond.

In February 1988, the veteran appointed the Hawaii State 
Veterans' Affairs Office as his representative.  The 
appointment was acknowledged by VA in March 1988.

In a January 1996 VA counseling record, the veteran indicated 
he was curious about the possibility of having VA pay for a 
few courses in gemology.  The veteran described that his 
disability included left knee problems when squatting for 10 
minutes and low back pain in the morning.  He also said he 
had difficulty with short term memory loss, and described 
himself as unable to grasp concepts that college-educated 
individuals should.  He indicated that if he did not work for 
himself he would likely be unemployed.  Other records reflect 
that he had his own exotic flower farm.  He worked on the 
farm with his wife and 1 paid employee.

In a January 1996 Chapter 31 counseling report, it was noted 
that the veteran was concerned that his flower business would 
go into foreclosure.  He indicated he wanted to pursue 
another occupational field.  He specifically indicated that 
he wanted to take courses from the Gemological Institute of 
America.

In April 1997, the veteran began independent living VA 
vocational rehabilitation and counseling.

On an application for TDIU, received at the RO on June 11, 
1999, the veteran indicated he had not received medical 
treatment during the previous 12 months.  He said he was 
self-employed and had worked as a flower farmer from 1978 to 
the present.  He said that his disability had affected his 
full time employment as of August 24, 1968.  He said he had 
last worked full time on June 1, 1973.

A July 1999 VA psychological assessment notes that the 
veteran had symptoms consistent with a diagnosis of dementia 
due to a traumatic brain injury.

An August 1999 VA neuropsychology examination notes that 
findings were consistent with a traumatic brain injury.  The 
report also notes it was highly likely that the veteran was 
experiencing a further decline in functioning.  The diagnosis 
was dementia due to head trauma.

In an August 1999 independent living plan reevaluation, it 
was noted that the veteran had been in the VA vocational 
rehabilitation program for a little over 2 years.  It was 
noted that he had satisfactorily participated in the program, 
albeit a little more slowly due to the demands of his flower 
farm operation.  

By a March 2000 RO decision, the veteran was granted an 
increased rating from 30 to 70 percent for dementia due to 
head trauma.  He was also granted a TDIU, effective from June 
11, 1999.

In an April 2001 VA "rehabilitated closure statement" it 
was noted that the veteran had developed into a successful 
and self-employed flower gardener.  It was noted that he was 
making approximately $3,000 per month.  It was concluded that 
the veteran has been successfully rehabilitated. 

In June 2001, the veteran, his spouse, and a friend presented 
testimony before the undersigned Veterans Law Judge at the 
RO.  The veteran's friend testified that the veteran did not 
understand and/or was unaware of his right to appeal RO 
determinations because of his service-connected dementia.  It 
was argued that the veteran did not get effective notice of 
the RO's decisions and that such decisions were not final.  
The veteran indicated he did not remember reading that he 
could appeal the RO's prior determinations.


Analysis

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations, in part, redefine the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In March 2000, the RO granted the 
veteran a TDIU and assigned June 11, 1999, as the effective 
date.  He was properly notified of the aforementioned 
decision as well as the reasoning behind the decision.  The 
Board concludes that the discussions in the March 2000 RO 
decision, statement of the case (issued in December 2000), 
supplemental statement of the case (SSOC) (issued in November 
2004) and numerous letters over the years (including the 
February 2004 duty to assist letter) informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  The Board 
concludes that the RO decision, SOC, SSOC, and various RO 
letters informed him why the evidence on file was 
insufficient to grant an earlier effective date; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The February 2004 letter from the RO 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In  the instant appeal, a VCAA letter 
was issued after the RO decision.  Notably, the VCAA was not 
in effect at the time of the March 2000 RO decision; as such, 
there is no possible way the RO could have furnished the 
veteran with a VCAA letter prior to a decision of the AOJ.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  All available medical records, both 
VA and private, are on file, to include his VA vocational 
rehabilitation folder.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist with regard to 
the veteran's claim. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  
In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim 
for increased compensation, and the effective date rules for 
increased compensation apply to a TDIU claim.  See Hurd v. 
West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

On June 11, 1999, the RO received the veteran's initial claim 
for a TDIU.  In a March 2000 RO decision, the veteran was 
granted a TDIU effective as of June 11, 1999, the date of 
receipt of his claim.  

There is no evidence on file which establishes that the 
veteran's service-connected disabilities rendered him 
unemployable within one year prior to the receipt of claim on 
June 11, 1999.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  In fact, the veteran specifically indicated 
that he had not been under a doctor's care and/or 
hospitalized within 12 months of his June 1999 application.  
This lack of treatment suggests that his service-connected 
disabilities were not of such severity to preclude employment 
within one year prior to his June 11, 1999, claim. 

Evidence on file, obtained pursuant to the Board's 2003 
remand, shows that the veteran actively participated in VA 
vocational rehabilitation beginning in April 1997 while 
simultaneously maintaining his flower farm.  He indicated he 
wanted to pursue courses in gemology and enter the jewelry 
profession as he had fears that his farm would go into 
foreclosure.  Related records show that the veteran, his 
spouse, and 1 employee worked on the farm, growing flowers 
which were advertised for sale on the internet.  In 2001, a 
VA counselor described the veteran as successfully self-
employed, earning $3,000 per month from his flower business.  
In sum, there is no evidence establishing that it was 
factually ascertainable that the veteran was unemployable due 
to service-connected disabilities within one year prior to 
the date of receipt of his claim on June 11, 1999.  (Instead, 
the evidence suggests that at least since 1997, the veteran 
operated his flower farm, took VA vocational rehabilitation 
courses, and actively assisted in the financial support of 
himself and his wife.)

At the 2001 hearing before the undersigned, the veteran's 
friend indicated that the veteran did not understand that he 
could appeal the RO's prior decisions due to his service-
connected dementia.  As such, it was argued that the RO's 
prior determinations should not be recognized as final.  

The law is very clear that a determination will become final 
one year following notification of a determination unless a 
timely notice of disagreement is received.  The record does 
not show that there was any communication from the veteran 
expressing timely disagreement with the RO's determinations 
in 1973 and 1987, which, incidentally, determined that his 
combined disability rating was 40 percent.  38 U.S.C.A. 
§7105; 38 C.F.R. §§ 3.160(d), 20.1103.  Further, there is no 
evidence in the record indicating that the VA should have 
considered the veteran incompetent and thus unable to manage 
his affairs.  Rather, the 1973 VA examinations reports 
indicate that the veteran was competent.  Additionally, the 
veteran appointed the Hawaii Office of Veterans' Services as 
his representative in February 1988.  This was during the 
period in which an appeal to the RO's November 1987 decision 
could have been initiated, but was not.  There is also no 
provision in the law for an exception to the requirement that 
an appeal be initiated within one year of notification of the 
decision.  In the context of appealing a decision of the 
Board to the Court, the only recognized exception to the 
requirement that the appeal be filed within the time period 
allowed is where the claimant relied on erroneous information 
from VA as to the time limit in which to appeal.  Bailey v. 
West, 160 F.3d 1360 (Fed.Cir. 1998).  However, in this 
instance no allegation has been made that the veteran 
received or relied on erroneous information from VA.  Rather, 
the veteran was provided with his appellate rights each time 
the RO notified him of their determinations.

The veteran's friend also indicated that the veteran's prior 
claims had not been properly adjudicated by the RO.  As noted 
above, the prior RO decisions are final determinations.  Such 
determinations may be revised if they contain clear and 
unmistakable error (CUE).  However, no specific claim of CUE 
has been made.  Additionally, to simply claim error on the 
basis that previous adjudicators had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Furthermore, broad allegations of failure 
to follow regulations or any other non-specific claim of 
error is not CUE.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993).  Since no 
specific error in the prior adjudications has been 
identified, there is no claim of CUE in the prior 
determinations for consideration.

Based on the above, the June 11, 1999, effective date for a 
TDIU was properly established.  The preponderance of the 
evidence is against the claim.  38 U.S.C.A. §§ 5110, 7105; 38 
C.F.R. §§ 3.160(d), 3.400, 20.1103.


ORDER

Entitlement to an effective date prior to June 11, 1999, for 
a TDIU is denied.




	                        
____________________________________________
	D.C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


